Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive.  In response to applicant’s argument that the limitation “the first bearing that is soft-mounted to the frame is located closer to the impeller than the second bearing” is not taught by the prior art, this is not found persuasive for the following reasons:
i) regarding the argument that Oketani teaches that the soft-mounted bearing is located farther away from the load (synonymous to applicant’s impeller), Oketani teaches the same bearing configuration (a bearing mounted with an adhesive and a soft-mounted bearing) as applicant and the only difference is that Oketani teaches a generic load but not an impeller.  The fact that the soft-mounted bearing is located further away from the load does not diminish the rejection of the limitation because each bearing 4a & 4b is fitted closely within bearing fitting portions 22d & 22c that would take away from any radial forces from the load.  Hence, it does not matter where the soft-mounted bearing is mounted in relation to the load/impeller if the bearing is mounted inside of the bearing fitting portions (of Oketani) because any radial forces would not have a major effect on the bearings or the shaft. Thus, the reliability of the motor would be improved.
ii) regarding the obvious to try rationale, as stated above, since both bearings are fitted inside of bearing fitting portions that are fitted to the frame, and there are only two possible options for trial, soft-mounted bearing fitted closer to load and soft-mounted bearing fitted farther away from the load, it would not be beyond routine experiment for one having ordinary skill to try switching the position of the soft-mounted bearing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 20140328684) in view of Oketani et al. (WO 2017077585) & Imanishi et al. (US 8893847).

1. King et al. teaches: 
An electric motor 4 & 6 comprising: 
a frame 2; 
a rotor assembly 4 comprising a magnet, a bearing assembly 42, an impeller 41, and a shaft 40; and 
a stator assembly 6; 
wherein the bearing assembly comprises a first bearing 44, a second bearing 45, and a biasing element 46 between the first and second bearings;
and the first bearing that is mounted to the frame is located closer to the impeller than the second bearing (fig 6); but does not teach that i) the first bearing being soft-mounted to the frame by an o-ring, ii) the second bearing being mounted to the frame by adhesive, iii) a magnet on the rotor assembly, and iv) a bearing that is soft-mounted to the frame.  

    PNG
    media_image1.png
    531
    807
    media_image1.png
    Greyscale

Oketani et al. teach that a magnet 5b on the rotor 5 (to give higher magnetic flux as opposed to not having a magnet) and first and second bearing 4a & 4b mounted on the frame 2; wherein the second bearing is mounted with and adhesive 7 and the first bearing is soft mounted to preload the bearings via spring 6.  As stated in the response to applicant’s arguments above, both bearings are mounted within the fitting portions that enclose both bearings radially.  So, the location of the soft-mounted bearing would not play a major role in diminishing radial forces generated by the load and would appear to be inside the realm of routine experimentation.  Rather, by having a soft-mounted bearing the bearing can be pre-loaded and improve the reliability of the motor..
Still further, Imanashi et al. teach that the o-ring 32 in the frame14 provides a radial seal for lubricants.  This would prevent leakage of the lubricant into the stator of King et al./Oketani et al. once the bearings have been preloaded.  This also improves the reliability of the motor.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of King et al. so that i) the first bearing being soft-mounted to the frame by an o-ring, ii) the second bearing being mounted to the frame by adhesive, iii) a magnet on the rotor assembly, and iv) a bearing that is soft-mounted to the frame, as taught by Oketani et al. and Imanashi et al., so as to improve the reliability of the motor.

3. King et al. has been discussed above, re claim 1; but does not teach that the frame comprises an annular groove within which the o-ring sits.  

Oketani et al. teach that the frame comprises an uninterrupted surface covering the bearing assembly to preload the bearings via spring 6 (fig 1).  This improves the reliability of the motor.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of King et al. so that the frame comprises an annular groove within which the o-ring sits, as taught by Oketani et al., so as to improve the reliability of the motor.

4. King et al. has been discussed above, re claim 1; but does not teach that the frame comprises an uninterrupted surface covering the bearing assembly.  

Oketani et al. teach that the frame comprises an uninterrupted surface covering the bearing assembly to preload the bearings (fig 1).  This also improves the reliability of the motor.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of King et al. so that the frame comprises an uninterrupted surface covering the bearing assembly, as taught by Oketani et al., so as to improve the reliability of the motor.

5. King et al. teaches: 
The electric motor of claim 1, wherein the bearing assembly is located downstream of the impeller (fig 13).  

6. King et al. has been discussed above, re claim 1; but does not teach that the frame comprises an inner wall and an outer wall, the inner wall having a bore for receiving the bearing assembly, and the magnet is located downstream of the bearing assembly, outside the bore of the inner wall.  

Oketani et al. teach that the frame comprises an inner wall and an outer wall (fig 1), the inner wall having a bore (any one of 21a-21c and 22a-22c, fig 1) for receiving the bearing assembly, and the magnet is located downstream of the bearing assembly (fig 1), outside the bore of the inner wall to preload the bearings (fig 1).  This also improves the reliability of the motor.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of King et al. so that the frame comprises an inner wall and an outer wall, the inner wall having a bore for receiving the bearing assembly, and the magnet is located downstream of the bearing assembly, outside the bore of the inner wall, as taught by Oketani et al., so as to improve the reliability of the motor.

7. King et al. teaches: 
The electric motor of claim 1, wherein the impeller is in direct contact with at least a portion of the first bearing (fig 13). ny-1981802435 USC 371 App. of PCT/GB2019/050447Docket No. 42466-21643.00  

8. King et al. teaches: 
The electric motor of claim 1, wherein the stator assembly is soft-mounted to the frame by a stator mounting member (fig 11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832